Title: From Thomas Jefferson to the Senate and the House of Representatives, 31 December 1803
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                  
                     To the Senate and House of Representatives of the US. of America
               
               I now lay before Congress the annual account of the fund established for defraying the Contingent charges of government. No occasion having arisen for making use of any part of it in the present year, the balance of eighteen thousand five hundred and sixty dollars, unexpended at the end of the last year, remains now in the Treasury.
               Th: JeffersonDec. 31. 1803.
            